     Case 2:20-cv-00287-KJM-DB Document 11 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DeANDRE FOWLER,                                    No. 2:20-cv-0287 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          At the time the complaint was filed, plaintiff was a county inmate proceeding pro se with

18   a civil rights action under 42 U.S.C. § 1983. On screening, this court found plaintiff failed to

19   state a cognizable claim for relief. Plaintiff was given an opportunity to file an amended

20   complaint. In addition, plaintiff was ordered to either pay the filing fee or submit an application

21   to proceed in forma pauperis (IFP) if he wished to proceed with this case. (ECF No. 8.) On

22   March 12, 2020, plaintiff filed a motion to proceed IFP. (ECF No. 9.) However, it was not

23   complete and did not include the required certified copy of plaintiff’s inmate trust account

24   statement. Plaintiff did not file an amended complaint. In an order filed March 23, 2020,

25   plaintiff was given sixty days to file a complete IFP application, a certified copy of his trust

26   account statement, and an amended complaint. (ECF No. 10.)

27          Sixty days have passed and plaintiff has not filed the required documents or otherwise

28   responded to the court’s order. This court recognizes that the copy of the March 23 order sent to
                                                        1
      Case 2:20-cv-00287-KJM-DB Document 11 Filed 06/01/20 Page 2 of 2

 1   plaintiff at the address he provided was returned to the court. A notation indicates that plaintiff is

 2   no longer incarcerated. It is plaintiff’s obligation to inform the court of any changes to his

 3   address. E.D. Cal. R. 183(b).

 4            Based on plaintiff’s failure to comply with court orders, comply with the local rules, and

 5   prosecute this case, this court will recommend this case be dismissed.

 6            For the foregoing reasons, the Clerk of the Court IS HEREBY ORDERED to randomly

 7   assign a district judge to this case; and

 8            IT IS RECOMMENDED that this action be dismissed without prejudice. See E.D. Cal.

 9   Rules 110, 183(b); Fed. R. Civ. P. 41.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, plaintiff may file written objections

13   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

14   and Recommendations.” Any response to the objections shall be filed and served within thirty

15   days after service of the objections. Plaintiff is advised that failure to file objections within the

16   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

17   F.2d 1153 (9th Cir. 1991).

18   Dated: May 30, 2020

19

20
21

22

23   DLB:9
     DB/prisoner-civil rights/fowl0287.fr
24

25

26
27

28
                                                         2
